DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.   This Office Action is responsive to the communications filed on 20 October 2020.  Claims 22-24, 27-30, 32-34, 37-38, 40-41 and 43-47 are pending.
Claim Rejections - 35 USC § 103
A The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 23, 33, 34, 37, 38  and 43-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kushler (US 2011/0122081 A1) in view of Zawde et al. (Hereinafter, Zawde, US 2007/0283263 A1).
Per claim 22, Kushler a method of controlling touch input on a touch-sensitive display of a portable electronic device(Abstract; paragraph [0002]), the method comprising:
displaying a user interface screen having at least one button on the touch- sensitive display (e.g., virtual keyboard in region 200 as shown in Fig. 2;paragraph  [0025], “For example, FIG. 2 shows a representative touch-screen device with a displayed virtual keyboard in region 200 ...”  ); 
activating a variable repeat control mode in response to detection of a touch and hold gesture in association with the at least one button (Abstract, “ …A user is able to quickly repeat any activation of a key, including any of the alternate, overloaded functions that are associated with the key …As the desired number of repetitions is approached, the user simply begins to repeat the gesture at a slower pace until precisely the desired number of repetitions is achieved.  “; paragraph [0013], “…A user is able to quickly repeat any activation of a key, including any of the alternate, overloaded functions that are associated with the key … Furthermore, the number of repetitions can be easily and precisely controlled by the user.  As the desired number repetitions is approached, the user simply begins to repeat the gesture at a slower pace until precisely the desired number of repetitions is achieved. “; paragraph [0018] ); and 
when the variable repeat control mode is activated:
performing an action associated with the at least one button at a variable repeat rate in response to detection of control input in association with the at least one button (paragraph [0013], “The present invention provides systems and methods for gesture repetition that is easy to repeat quickly.  A user is able to quickly repeat any activation of a key, including any of the alternate, overloaded functions that are associated with the key ... ”), wherein the variable repeat rate is dependent on predetermined control input (Abstract; paragraph [0013], “…As the desired number of repetitions is approached, the user simply begins to repeat the gesture at a slower pace until precisely the desired number of repetitions is achieved.”; paragraph [0018]; paragraphs [0021-0022]). 
Kushler does not expressly disclose the predetermined control input being a touch gesture having an initial point located in the at least one button the variable repeat rate being dependent on a travel distance of the detected touch gesture relative to the at least one button.
However, Zawde discloses the predetermined control input being a touch gesture having an initial point located in the at least one button the variable repeat rate being dependent on a travel distance of the detected touch gesture relative to the at least one button (Abstract; paragraph [0005-0006]; paragraph [0016]; paragraph [0023]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the Zawde proximity sensor device and method in the Kushler gesture-based repetition of key activations to improve the device with reasonable expectation that this would result in a gesture swipe editing device that could allow for improved usability. This method for improving the gesture-based repetition of key activations of Kushler was within the ordinary ability of one of ordinary skill in the art based on the teachings of Zawde.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kushler and Zawde to obtain the invention as specified in claim 22.
Per claim 23, Kushler and Zawde disclose the method of claim 22, wherein the variable repeat rate 
Per claim 33, Kushler and Zawde disclose the method of claim 22, wherein the action associated with the button is a text editing action. (Kushler, paragraph [0002]; paragraph [0015]; paragraph [0017]).
Per claim 34, Kushler and Zawde disclose the method of claim 22, wherein the action associated with the button is one of a backspace action of backspace button, space character entry of a space button, or delimiter input entry of an ENTER button(Kushler, e.g., Figs. 2 and 3; paragraph [0019]).
Per claim 37, Kushler discloses a portable electronic device (e.g., device 100 as shown in Fig. 1 ), comprising: 
a processor (e.g., CPU 110 as shown in Fig. 1; paragraph [0017]); 
a touch-sensitive display having a touch-sensitive overlay  connected to the processor(e.g., input device 120as shown in Fig. 12; paragraph [0017]); wherein the portable electronic device is configured to: 
display a user interface screen having at least one button on the touch- sensitive display (e.g., virtual keyboard in region 200 as shown in Fig. 2;paragraph  [0025], For example, FIG. 2 shows a representative touch-screen device with a displayed virtual keyboard in region 200 ...”  ); 
activate a variable repeat control mode in response to detection of a touch and hold gesture in association with the at least one button (Abstract, “ …A user is able to quickly repeat any activation of a key, including any of the alternate, overloaded functions that are associated with the key …As the desired number of repetitions is approached, the user simply begins to repeat the gesture at a slower pace until precisely the desired number of repetitions is achieved.  “; paragraph [0013], “…A user is able to quickly repeat any activation of a key, including any of the alternate, overloaded functions that are associated with the key … Furthermore, the number of repetitions can be easily and precisely controlled by the user.  As the desired number repetitions is approached, the user simply begins to repeat the gesture at a slower pace until precisely the desired number of repetitions is achieved. “; paragraph [0018] ); and 
when the variable repeat control mode is activated:
perform an action associated with the at least one button at a variable repeat rate in response to detection of control input in association with the at least one button (paragraph [0013], “The present invention provides systems and methods for gesture repetition that is easy to repeat quickly.  A user is able to quickly repeat any activation of a key, including any of the alternate, overloaded functions that are associated with the key ... ”), wherein the variable repeat rate is dependent on predetermined control input (Abstract; paragraph [0013], “…As the desired number of repetitions is approached, the user simply begins to repeat the gesture at a slower pace until precisely the desired number of repetitions is achieved.”; paragraph [0018]; paragraphs [0021-0022]). 
Kushler does not expressly disclose the predetermined control input being a touch gesture having an initial point located in the at least one button the variable repeat rate being dependent on a travel distance of the detected touch gesture relative to the at least one button.
However, Zawde discloses the predetermined control input being a touch gesture having an initial point located in the at least one button the variable repeat rate being dependent on a travel distance of the detected touch gesture relative to the at least one button (Abstract; paragraph [0005-0006]; paragraph [0016]; paragraph [0023]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the Zawde proximity sensor device and method in the Kushler gesture-based repetition of key activations to improve the device with reasonable expectation that this would result in a gesture swipe editing device that could allow for improved usability. This method for improving the gesture-based repetition of key activations of Kushler was within the ordinary ability of one of ordinary skill in the art based on the teachings of Zawde.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kushler and Zawde to obtain the invention as specified in claim 37.
Per claim 38, Kushler and Zawde disclose the portable electronic device of claim 37, wherein the variable repeat rate 
Per claim 40, Kushler discloses a non-transitory machine readable medium (e.g., memory 150; paragraph [0017]) having instructions stored thereon, wherein the instructions, in response to execution by a processor of a portable electronic device having a touch-sensitive display, causes the electronic device to: 
display a user interface screen having at least one button on the touch- sensitive display (e.g., virtual keyboard in region 200 as shown in Fig. 2;paragraph  [0025], “For example, FIG. 2 shows a representative touch-screen device with a displayed virtual keyboard in region 200 ...”  ); 
activate a variable repeat control mode in response to detection of a touch and hold gesture in association with the at least one button (Abstract, “ …A user is able to quickly repeat any activation of a key, including any of the alternate, overloaded functions that are associated with the key …As the desired number of repetitions is approached, the user simply begins to repeat the gesture at a slower pace until precisely the desired number of repetitions is achieved.  “; paragraph [0013], “…A user is able to quickly repeat any activation of a key, including any of the alternate, overloaded functions that are associated with the key … Furthermore, the number of repetitions can be easily and precisely controlled by the user.  As the desired number repetitions is approached, the user simply begins to repeat the gesture at a slower pace until precisely the desired number of repetitions is achieved. “; paragraph [0018] ); and 
when the variable repeat control mode is activated:
perform an action associated with the at least one button at a variable repeat rate in response to detection of control input in association with the at least one button (paragraph [0013], “The present invention provides systems and methods for gesture repetition that is easy to repeat quickly.  A user is able to quickly repeat any activation of a key, including any of the alternate, overloaded functions that are associated with the key ... ”), wherein the variable repeat rate is dependent on predetermined control input (Abstract; paragraph [0013], “…As the desired number of repetitions is approached, the user simply begins to repeat the gesture at a slower pace until precisely the desired number of repetitions is achieved.”; paragraph [0018]; paragraphs [0021-0022]). 
Kushler does not expressly disclose the predetermined control input being a touch gesture having an initial point located in the at least one button the variable repeat rate being dependent on a travel distance of the detected touch gesture relative to the at least one button.
However, Zawde discloses the predetermined control input being a touch gesture having an initial point located in the at least one button the variable repeat rate being dependent on a travel distance of the detected touch gesture relative to the at least one button (Abstract; paragraph [0005-0006]; paragraph [0016]; paragraph [0023]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the Zawde proximity sensor device and method in the Kushler gesture-based repetition of key activations to improve the device with reasonable expectation that this would result in a gesture swipe editing device that could allow for improved usability. This method for improving the gesture-based repetition of key 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kushler and Zawde to obtain the invention as specified in claim 40.
Per claim 41, Kushler and Zawde disclose the non-transitory machine readable medium of claim 40, wherein the variable repeat rate 
Per claim 43, Kushler and Zawde disclose the method of claim 22, wherein the control input is a tap gesture (Kushner, paragraph [0019]), wherein the tap is a touch input coincident with the at least button having a duration which is less than a threshold duration (Kushner, paragraph [0019]), wherein the touch and hold gesture is a touch input coincident with the at least button having a duration which is greater than or equal to the threshold duration(Kushner, paragraph [0019]).
Per claim 44, Kushler and Zawde disclose the method of claim 22, further comprising: when the variable repeat control mode is not activated: performing a single instance of the action associated with the at least one button in response to detection of control input in association with the at least one button (Kushner, paragraph [0018]).
Per claim 45
Per claim 46, Kushler and Zawde disclose the method of claim 22, wherein the action associated with the button is a character input (Kushner, paragraph [0019]; paragraph [0022], claim 5).
Per claim 47, Kushler and Zawde disclose the method of claim 22,  wherein the user interface screen comprises a keyboard comprising a plurality of buttons, the plurality of buttons comprising the at least one button (Kushner, e.g., virtual keyboard in regions 200 and 300 of Figs. 2 and 3, respectively; paragraphs [0025-0026]).

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kushler (US 2011/0122081 A1) in view of Zawde et al. (Hereinafter, Zawde, US 2007/0283263 A1), and further in view of Wilson (US 2006/0244735 A1).
Per claim 24, Kushler and Zawde disclose the method of claim 22, but do not expressly disclose wherein the variable repeat rate ncreased for each 10 linear pixels of the travel distance of the touch gesture 
Wilson discloses wherein the variable repeat rate is increased for each 10 linear pixels of the travel distance of the touch gesture (paragraph [0064]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the Wilson cursor positioning in the Kushler and Zawde gesture swipe editing device to improve the device with reasonable expectation that this would result in a gesture swipe editing device that could allow for computer users to be able to finely control the positioning of a cursor or pointer when using a touch screen providing relatively coarse levels of touch position detection (Wilson, paragraph [0007]). 
This method for improving the gesture swipe editing device of Kushler and Zawde was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wilson. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kushler, Zawde, and Wilson to obtain the invention as specified in claim 24.
Claims 27-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zawde et al. (Hereinafter, Zawde, US 2007/0283263 A1) in view of Zawde et al. (Hereinafter, Zawde, US 2007/0283263 A1), and further in view of Itoh (US 2003/0043113 A1, See IDS filed on 06/10/2016).
Per claim 27, Kushler and Zawde disclose the method of claim 22, but do not expressly disclose repeat rate the travel distance of a centroid of the detected touch gesture from a location of the button.
Itoh discloses wherein the repeat rate is proportional to the travel distance of a centroid of the detected touch gesture from a location of the button (Abstract; paragraph [0002]; paragraph [0012]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the Itoh coordinates input apparatus having a coordinates input surface and method in the Kushler and Zawde gesture-based repetition device to improve the device with reasonable expectation that this would result in a gesture-based repetition device that could achieve improved operability (Itoh, paragraph [0013]). This method for improving the gesture-based repetition device of Kushler and Zawde 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kushler, Zawde, and Itoh to obtain the invention as specified in 27.
Per claim 28, Kushler, Zawde, and Itoh disclose the method of claim 27, wherein the location of button is an edge of the button (Itoh, e.g., 5a-5d as shown in Fig. 5 illustrate wherein the location of button is an edge of the button.).
Per claim 29, Kushler, Zawde, and Itoh disclose the method of claim 27, wherein the location is a centroid of the touch input activating the button (Itoh, e.g., 5e as shown in Fig. 5 illustrate wherein the location is a centroid of the touch input activating the button). 
Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zawde et al. (Hereinafter, Zawde, US 2007/0283263 A1) in view of Zawde et al. (Hereinafter, Zawde, US 2007/0283263 A1), and further in view of Martensson et al. (Hereinafter, Martensson, US 2010/0333027 A1).
Per claim 30, Kushler and Zawde disclose the method of claim 22, but do not expressly disclose the method as further comprising:  when the variable repeat control mode is activated: performingfixed default repeat rate 
Martensson discloses when the variable repeat control mode is activated: 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the Martensson delete slider mechanism in the Kushler and Zawde gesture-based repetition device to improve the device with reasonable expectation that this would result in a gesture-based repetition device that could achieve improved operability. This method for improving the gesture-based repetition device of Kushler and Zawde was within the ordinary ability of one of ordinary skill in the art based on the teachings of Martensson.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kushler, Zawde, and Martensson to obtain the invention as specified in 30.
Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kushler (US 2011/0122081 A1) in view of Zawde et al. (Hereinafter, Zawde, US 2007/0283263 A1), and further in view of Westerman et al. (Hereinafter, Westerman, US 2008/0316183  A1).
Per claim 32, Kushler and Zawde disclose the method of claim 22, but do not disclose the method as further comprising: 
displaying the button in a first visual state when the variable repeat control mode of button is not activated; 
displaying the button in a second visual state different from the first visual state when the variable repeat control mode of the button is activated.
Westerman discloses 
displaying the button in a first visual state when the variable repeat control mode of button is not activated (Westerman, e.g., displaying regular size backspace key as shown in Fig. 2B); 
displaying the button in a second visual state different from the first visual state when the variable repeat control mode of the button is activated (Westerman, paragraph [0048]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the Westerman swipe gestures in the Kushler and Zawde gesture-based repetition device to improve the device with reasonable expectation that this would result in a gesture-based repetition device that could achieve improved operability. This method for improving the gesture-based repetition device of Kushler and Zawde was within the ordinary ability of one of ordinary skill in the art based on the teachings of Westerman.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kushler, Zawde, and Westerman to obtain the invention as specified in 32.
Response to Arguments
Applicant’s arguments, see Remarks, filed 09/08/2020 and 10/20/2020, with respect to the rejection(s) of claims 22, 23, 25, 26, and 30-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Westerman et al. (Hereinafter, Westerman, US 2008/0316183 Al) in view of Zawde et al. (Hereinafter, Zawde, US 2007/0283263 Al) have been fully considered and are persuasive.  Therefore, the  Kushler (US 2011/0122081 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079.  The examiner can normally be reached on Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173